Citation Nr: 0214311	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-22 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095-7096, -7098 (Fed. Cir. Aug. 16, 2001). In that 
decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations, 38 C.F.R. §§ 3.22 and 20.1106, are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. § 
1318 claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.  
See Memorandum No. 01-01-17, Office of the Chairman, Board of 
Veterans' Appeals, August 23, 2001.  Therefore, only the 
issue of entitlement to service connection for the cause of 
the veteran's death will be addressed herein.  


FINDINGS OF FACT

1.  The veteran died in April 1998 due to lung cancer.  

2.  The veteran's lung cancer was first diagnosed more than 
four decades after his separation from service.  There is no 
competent evidence that it had its origins in service, nor 
was it first manifest to a compensable degree within the 
first year after his separation from service.  

3.  During the veteran's lifetime, service connection was 
established only for residuals of a gunshot wound of the 
right thigh.  There is no competent evidence that the 
service-connected disability caused or had a material 
influence in accelerating his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 2000 rating decision, September 2000 statement of the 
case, and supplemental statement of the case in July 2001, 
the appellant and her representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate her claims.  In addition, at 
a personal hearing conducted at the RO in February 2001, the 
appellant was advised that VA would assist her in obtaining 
specific, pertinent private medical records, if necessary.    

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The Board 
finds that the evidence in this case is sufficient to render 
a determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

During the veteran's lifetime, service connection was 
established only for residuals of a gunshot wound of the 
right thigh.  The records show that he died in April 1998 due 
to complications of metastatic lung cancer.  

The medical records do not reflect any treatment for the 
service-connected gunshot wound disability for several years 
prior to the veteran's death.  Those records do not show that 
the service-connected disability either caused or had a 
material influence in accelerating the veteran's death and 
the evidentiary record does not contain any statement by a 
health care professional to that effect.  The appellant's own 
unsubstantiated contention in this regard, even in the form 
of sworn testimony, does not constitute competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of medical evidence providing a nexus between the 
veteran's service-connected disability and his death, the 
Board finds that the criteria for service connection for the 
cause of his death on that basis are not met.  

Further, the evidence shows that the lung cancer that caused 
the veteran's death was first diagnosed approximately two 
years prior to his death, in 1996, more than four decades 
after his separation from service.  There is no evidence of 
lung cancer during service or within one year after his 
separation from service and no medical professional has 
opined that the veteran's lung cancer had its origins in 
service.  

The appellant has also argued, in sworn testimony at a 
personal hearing, that the veteran's cigarette smoking, which 
began in service, caused his lung cancer.  In addition, she 
submitted a statement to that effect from the veteran's 
treating physician.  That allegation, however, must fail.  
The law states that, for claims received after June 9, 1998, 
a veteran's disability or death shall not be considered as 
service-connected on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during his lifetime.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  In this case, although the veteran died in April 
1998, the appellant's claim was received in January 2000.  

Thus, the Board concludes that there simply is no competent 
evidence to establish that a disability incurred in or 
aggravated by service either caused or contributed 
substantially and materially to cause the veteran's death.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

